Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Colabella, J.), rendered November 2, 1988, convicting him of murder in the second degree (two counts) and criminal possession of a weapon in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the court should not have accepted his plea because it was involuntary and did not inculpate him. However, review of the record demonstrates that the defendant’s plea of guilty was knowingly, voluntarily, *697and intelligently entered; such a plea will not be vacated merely because the defendant is unwilling or unable to describe or admit to the underlying facts of the charged crime (see, North Carolina v Alford, 400 US 25; People v Thompson, 174 AD2d 702). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.